Exhibit 10.4

August 3, 2005

Carol Yochem

1208 Nichol Lane

Nashville, Tennessee 37205

Dear Carol:

I am pleased to extend to you an offer of employment for the position of
Manager, Wealth Management. The position will be located in Raleigh, North
Carolina and will report directly to me. As discussed, a starting date is
anticipated to be on or before September 19, 2005. Following are the specifics
of this offer as discussed by phone:

Base Salary:

$38,333.34 per month ($460,000.00 annualized)

Corporate Title:

Executive Vice President, subject to approval by the Board of Directors at the
first meeting immediately following your effective date of employment

Guaranteed Bonus:

On your date of hire, the Bank will pay to you a guaranteed bonus in the amount
of $135,000.00. Assuming your continued employment, the Bank will pay to you a
bonus of $135,000.00 on your one-year employment anniversary. These bonus
payments made to you will be subject to all deductions and withholdings as
required by law. All payments will be made within thirty days following the
designated payment dates.

Country Club Membership and Luncheon Club Membership:

The Bank will provide you with reasonable memberships and will adjust your base
pay accordingly to cover monthly dues.

Employee Consultation, Post-Retirement Non-Competition and Death Benefit
Agreement:

Following your date of hire, the Bank will provide to you for execution an
Employee Consultation, Post-Retirement Non-Competition and Death Benefit
Agreement that provides a monthly benefit payment, beginning with your
retirement at age 65 or as otherwise agreed by you and the Bank, equal to 30% of
the base salary stated in the Agreement payable to you, or, on your death before
payment to, your named beneficiary, over a maximum 10-year period. This benefit
is subject to the approval by the Board of Directors at the first meeting
immediately following your effective date of employment. You have previously
been provided a copy which is substantially as the Agreement will be; however,
the Agreement will be subject to change to comply with the new Internal Revenue
Service Deferred Compensation rules.

Severance Benefit:

If your position with the Bank is eliminated, your employment with the Bank is
terminated at any time by the Bank for any reason other than for “cause,” or a
“termination event” (as defined below) occurs, the Bank will pay to you
severance in an amount equal to:

 

Employment Year

   Benefit Amount

Year 1

   Three times your annual base salary rate in effect on the date paid

Year 2

   Two times your annual base salary rate in effect on the date paid

Year 3 and thereafter

   One times your annual base salary rate in effect on the date paid

 

 



--------------------------------------------------------------------------------

This severance payment will be made as a lump sum and within thirty (30) days of
the effective date of your termination. Any severance payments made to you will
be subject to all deductions and withholdings as required by law.

For purposes of this letter, the Bank shall have “cause” to terminate your
employment upon a determination by the Bank, in good faith, that you have
violated in any material respect any of the terms of the Bank’s Code of Ethics
or other policies and procedures, failed in any material respect to perform or
discharge the duties or responsibilities of your position, or engaged in conduct
involving moral turpitude, willful misconduct, or conduct which is detrimental
in any material respect to the standing, reputation, or business prospects of
the Bank or which likely will have a material adverse effect on the Bank’s
business or reputation.

For purposes of this letter, a “termination event” shall be deemed to have
occurred if, without your express written consent (1) your base salary rate is
reduced below the annual rate set forth in this letter, (2) your life insurance,
medical or hospitalization insurance, disability insurance or similar plans or
benefits (including any retirement plan) provided to you by the Bank are reduced
in their level, scope or coverage, or any such insurance, plans or benefits are
eliminated without being replaced with substantially similar plans or benefits,
unless such reduction or elimination applies proportionately to all salaried
employees of the Bank who participated in such plans or benefits, (3) you are
transferred to a job location which is more than 30 miles (by most direct
highway route) from your principal work location, or (4) your employment is
changed in any material respect such that you no longer serve in the position of
Manager, Wealth Management or in a position with similar duties.

Relocation:

The Bank will gross up taxable relocation expenses paid directly to you or on
your behalf to a third party.

Relocation Bonus:

The Bank will pay to you a net amount of $10,000.00 as a relocation bonus,
payable on or soon after your first date of employment.

Movement of Household Goods:

We will provide packing and moving of your household goods from Nashville,
Tennessee to the Raleigh, North Carolina area. This benefit must be exercised
and processed within one year of the start date in your new position. After your
acceptance, your Relocation Coordinator, Pamela Sutterfield, will contact you to
coordinate the details.

Closing Costs:

Current Residence — We will provide the option for the Bank to purchase your
home through Carolina Relocation Group (CRG), subject to the normal terms with
CRG. Should you choose to sell your home without CRG assistance, we will pay
realtor fees (up to 6% of the sales price) on the sale of your home in
Nashville. This benefit must be exercised and processed within one year of your
start date in the new position.

New Residence — We will provide reimbursement of reasonable and customary
closing costs associated with the purchase of your new home in the Raleigh area.
These costs include application fee, loan origination fee, attorney fee, title
search, termite inspection, appraisal and credit report. Excluded are interest,
discount points and escrow items such as insurance premiums and property tax.
This benefit must be exercised and processed within one year of start date in
your new position.

House Hunting Trip:

We will provide two house hunting trips to include reasonable and customary
expenses for lodging, transportation and meals for you and your family.

Temporary Housing:

We will provide up to ninety (90) days of temporary housing in the Raleigh area.

 



--------------------------------------------------------------------------------

Temporary Storage:

We will provide up to ninety (90) days of temporary household storage.

Limitations on Severance Payments: Tax Law/Regulatory Limitations

Although at present the Bank believes the severance payments proposed in this
letter comply with all applicable authority, the Bank cannot make any severance
payment which it reasonably determines would violate any applicable law, rule,
regulation, order, or policy statement issued by any authority having
jurisdiction over the Bank at the time of payment. Any severance payments
provided for in this letter must be reduced to such an amount; or, if necessary,
eliminated altogether, so that they do not cause one of the results described
herein.

You will be eligible to participate in Medical, Vision, Dental, Life Insurance,
Accidental Death and Dismemberment Insurance, Long Term Disability and Short
Term Disability benefits on the first of the month following a full calendar
month of employment. You will also be eligible to participate in the Capital
Accumulation Plan [401(k) plan] on the first of the month following your first
full calendar month of employment. Eligibility to receive employer matching
contributions in this plan will begin after twelve (12) months of employment in
which you work at least 1,000 hours during the course of the twelve-month
period. You will also become a participant in the Defined Benefit Plan. Your
participation in the Plan will begin on January 1 of the first year in which you
work at least 1,000 hours. This Plan fully vests after completing five years
employment in which you work at least 1,000 hours in each of those years.

You will be eligible for the Paid Time Off (PTO) program effective the first of
the month following a full month of employment. During 2005, you will accrue
sixteen (16) hours per month. You may take any or all of the 2005 forecasted
account of hours at any time during 2005 after the effective date as a
participant. Assuming a start date of September 19, 2005, your 2005 PTO account
would be 48 hours.

If you voluntarily leave First Citizens Bank within 24 months of your start
date, you will be responsible for refunding to First Citizens Bank, on a pro
rata basis, the relocation expenses paid directly to you (but not the relocation
bonus). The refundable amount must be reimbursed on or before your last day of
employment.

Please be aware that on your first date of employment, you will be required to
execute a Dual Employment Agreement between First Citizens Bank and First
Citizens Investor Services, Inc. This Agreement will allow you to perform such
duties for First Citizens Bank as may be assigned, and to perform such duties
for First Citizens Investor Services as customarily are performed by one holding
the position of a registered representative in a retail securities brokerage
firm.

This offer is contingent upon our receipt of satisfactory references, background
check, including fingerprinting, and a negative drug test. You will need to
contact Strategic Staffing at (919)716-7177 within 24 hours of your acceptance
to schedule your pre-employment activities.

If you have questions regarding this offer, you may contact Lou Davis at
(919)716-2541 or me at (919)716-7215. Please indicate your acceptance of our
offer by signing and dating this offer letter, and return it to me in the self
addressed stamped envelope provided by August 5, 2005. A copy of this offer
letter is provided for your records.

I look forward to hearing from you, Carol.

 

Sincerely,

James B. Hyler, Jr.

Vice Chairman

First Citizens Bank

cc: Lou J. Davis

 



--------------------------------------------------------------------------------

Acceptance Acknowledgement:

I have read and hereby accept the terms of this offer of employment.

 

/S/    CAROL YOCHEM         

Carol Yochem

      Date